RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3211-17T4

L.B.I.,

          Plaintiff-Respondent,

v.

W.F.A.-Y.,

     Defendant-Appellant.
________________________

                    Argued November 4, 2019 – Decided December 12, 2019

                    Before Judges Fasciale and Rothstadt.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Hudson County,
                    Docket No. FV-09-0532-18.

                    W.F.A.-Y., appellant, argued the cause pro se.

                    Armando R. Horta argued the cause for respondent
                    (The Horta Law Group, LLC, attorneys; Armando R.
                    Horta, of counsel and on the brief).

PER CURIAM
      Defendant W.F.A.-Y. appeals from the Family Part's January 31, 2018

order granting his former girlfriend, plaintiff, L.B.I. a Final Restraining Order

(FRO) under the Prevention of Domestic Violence Act of 1991 (PDVA),

N.J.S.A. 2C:25-17 to -35.1 The trial court entered the order after finding that

defendant committed the predicate acts, see N.J.S.A. 2C:25-19 (a), of

harassment, N.J.S.A. 2C:33-4, and contempt of a temporary restraining order

(TRO), N.J.S.A. 2C: 29-9, by threatening to release explicit photographs and

videos of plaintiff to her family and friends, attempting to get plaintiff fired from

her job, and writing letters to plaintiff and her mother while the TRO was in

effect.

      On appeal, defendant argues that the court's order should be reversed

because it did not properly consider defendant's credibility and failed to identify

a history of domestic violence. Moreover, according to defendant there was no

evidence of any ongoing threats to plaintiff or that plaintiff was in i mmediate

danger of any harm.

      Plaintiff and defendant were in a dating relationship from November 13,

2015 to August 20, 2017. They lived together from March to August 2017 in



1
  We use initials to protect the identity of victims of domestic violence and to
preserve the confidentiality of these proceedings. R. 1:38-3(d)(9)-(10).
                                                                             A-3211-17T4
                                         2
plaintiff's apartment. The alleged harassment began after defendant and plaintiff

ended their relationship and defendant continued to call plaintiff. On August

27, 2017, plaintiff filed a domestic violence complaint and a request for a TRO

against defendant, which was subsequently granted. She alleged that defendant

committed the predicate act of harassment by calling her over 200 times, which

made plaintiff feel unsafe in her apartment. Plaintiff also alleged past instances

of domestic violence.

      On September 8, 2017, plaintiff amended her complaint to include two

other predicate offenses; assault, N.J.S.A. 2C:12-1, and criminal coercion,

N.J.S.A. 2C:13-5. Plaintiff did not allege as a predicate act a "contempt of a

DV order" in her complaint. Plaintiff alleged that the predicate acts of assault

and criminal coercion occurred when defendant left plaintiff a "vulgar"

voicemail on plaintiff's mother's cell phone, sent two letters to plaintiff and her

mother in violation of the TRO; broke into plaintiff's apartment and destroyed

her belongings; contacted plaintiff's employer in attempt to get her fired from

her work if she did not resume a relationship with defendant; threatened to

distribute explicit photographs and videos of plaintiff to her family and friends;

and, followed plaintiff to her apartment on August 23, 2017 and August 24,




                                                                           A-3211-17T4
                                        3
2017. Plaintiff's amended complaint also included two additional alleged past

instances of domestic violence.

      At their ensuing trial, plaintiff and defendant each testified to the events

alleged in plaintiff's original and amended complaint. After considering the

evidence, the trial court placed its decision on the record. Initially, the court

rejected plaintiff's claim of domestic violence to the extent it relied upon her

being followed by defendant or that he called plaintiff over 200 times.

      However, the court found defendant proved her claim that defendant

committed acts of domestic violence based on other events. The court stated its

findings of fact and conclusions of law as follows:

            [Defendant] did before the incidents in the complaint
            threaten to send out some sexual material related to her
            . . . family and friends and that he testified -- he
            threatened before that to call her employer . . . to tell
            the employer about the video. And he admitted later
            that he did do that and told them about the video which
            he believed would have been in violation of her work
            rules and would lead her to be fired. Those are acts of
            harassment.

            And . . . also . . . he did leave the letter . . . on the car
            window after service of the [TRO] and left the other
            letter, which refers to the prior episodes between them
            when he removed his personal belongings. And both of
            those constitute violations of the restraining order.




                                                                            A-3211-17T4
                                         4
Evidentially, the court found defendant had committed the predicate acts of

harassment and violation of the TRO, even though plaintiff never alleged a

violation of a TRO as a predicate act.

      Based on these limited findings and without mentioning any of the factors

it was required to consider under Silver v. Silver, 387 N.J. Super. 112 (2006),

or the PDVA, the court determined that a FRO was necessary to protect plaintiff

and entered a FRO, which it later amended. This appeal followed.

      We conclude from our review that we are unable to perform our appellate

function because the trial court did not fulfill its obligation to make sufficient

findings of fact and set forth its conclusions of law as required by Rule 1:7-4

and under Silver. In every case decided by a court, it must make specific

findings of fact and conclusions of law.       R. 1:7-4(a); see also Shulas v.

Estabrook, 385 N.J. Super. 91, 96 (App. Div. 2006). "Failure to make explicit

findings and clear statements of reasoning [impedes meaningful appellate

review and] 'constitutes a disservice to the litigants, the attorneys, and the

appellate court.'" Gnall v. Gnall, 222 N.J. 414, 428 (2015) (quoting Curtis v.

Finneran, 83 N.J. 563, 569-70 (1980)). Thus, although our standard of review

is generally limited, see Cesare v. Cesare, 154 N.J. 394, 411 (1998), where

inadequate findings of fact are made or where issues are not addressed, we are


                                                                          A-3211-17T4
                                         5
constrained to remand for further proceedings. See Elrom v. Elrom, 439 N.J.

Super. 424, 443 (App. Div. 2015).

      In domestic violence cases in particular, the court is obligated to set forth

specific findings as required by the PDVA. In these matters, the trial court has

a "two-fold" task. Silver, 387 N.J. Super. at 125. The court first "must determine

whether the plaintiff has proven, by a preponderance of the credible evidence, that

one or more of the predicate acts set forth in N.J.S.A. 2C:25-19(a) has occurred."

Ibid. The court should make this determination "in light of the previous history of

violence between the parties." Ibid. (quoting Cesare, 154 N.J. at 402). Next, the

court must determine "whether a restraining order is necessary, upon an evaluation

of the factors set forth in N.J.S.A. 2C:25-29(a)(1) to -29(a)(6), to protect the victim

from an immediate danger or to prevent further abuse." Id. at 127 (citing N.J.S.A.

2C:25-29(b)); see also J.D. v. M.D.F., 207 N.J. 458, 476 (2011). "Commission of a

predicate act is necessary, but alone insufficient, to trigger relief provided by the

[PDVA]." R.G. v. R.G., 449 N.J. Super. 208, 228 (App. Div. 2017).

      Here, plaintiff alleged harassment, assault, and criminal coercion as predicate

acts. While the court ultimately found that plaintiff proved harassment, it did so

without citing to the elements of the offense, the PDVA or determining under Silver

whether an FRO was necessary. Moreover, it failed to address plaintiff's allegations


                                                                               A-3211-17T4
                                          6
of assault and criminal coercion. Instead, the court found that the letters written to

plaintiff and her mother constituted a violation of the TRO, even though plaintiff

never alleged a "violation of a DV order" as a predicate offense. Under these

circumstances we are constrained to vacate the FRO, reinstate the TRO and remand

the matter for the trial court to issue a new oral or written decision specifying its

reasons for its decision.

      The order under appeal is vacated and the matter is remanded for further

proceedings consistent with this opinion. We do not retain jurisdiction.




                                                                              A-3211-17T4
                                          7